Title: From George Washington to Brigadier General Samuel Holden Parsons, 29 May 1777
From: Washington, George
To: Parsons, Samuel Holden



Dear Sir
Head Quarters Middle Brook May 29th 1777.

I was just now favoured with your Letter of the 25th by Major Humphrys. The intelligence communicated by it, is truely interesting and agreeable, and now I shall take occasion, not only to give you my hearty approbation of your conduct in planning the expedition to

  Long Island, but to return my sincere thanks to Lt Colo. Meigs and to all the Officers and men engaged in it. This enterprise, so fortunate in the execution, will greatly distress the Enemy in the important and essential article of Forage, and reflects much Honor on those who performed it. I shall ever be happy to reward merit when in my power, and therefore wish you to inquire for a vacant Ensigncy in some of the Regiments for Sergeant Ginnings, to which you will promote him, advising me of the same and the time.

As I could only repeat, what I have said in my former Letters to you and to Govr Trumbull, on the subject of his and the assembly’s request for part of the Troops to remain in Connecticut, it is unnecessary for me to say more respecting it, than that I cannot possibly comply with it at this time. The passes and the Fortifications in the Highlands are of the last importance and every means in our power must be employed to secure them. If the Enemy’s movements, which most probably will be understood, in a little time should, be such as to shew that Hudson’s River is not their object and the State of the Troops will admit, I shall with great pleasure post a part, about the white plains, Stamford &ca, and give every protection I can to Connecticut, consistent with the general Interest; but till these events take place, neither prudence or policy, will justify me in sparing men.
You will, agreeable to my request, repair to Peeks Kills after making the necessary orders about the Troops. I am Dear Sir with great esteem, Your most Obedt Servt

G. Washington

